     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

                                                            CIVIL ACTION

Robert M. Champagne, III, et al.             No.                         21-CV-476

               versus                        Section:                    A

    M/V UNCLE JOHN, et al.                   Judge:                      Zainey

                                             Magistrate Judge:           van Meerveld

                                 Opposition to
            A & T Maritime Logistic’s Motion for Summary Judgment
               for Reimbursement of Defense Costs [R. Doc. 46]
                   Filed on Behalf of RLI Insurance Company

      RLI Insurance Company [“RLI”] opposes the Motion for Summary Judgment for

Reimbursement of Defense Costs, R. Doc. 46, filed by A & T Maritime Logistics, LLC

[“A&T”]. As a purely legal matter, A&T is not entitled to judgment in its favor, and,

therefore, its motion should be denied.

I     INTRODUCTION

      Briefly stated, A&T improvidently argues1 that it is entitled to interim

reimbursements of its defense expenses based on non-Louisiana applications of the so-

called “eight corner rule.” First, there is no entitlement to interim reimbursement.

Second, the eight corner rule does not apply to the policy at issue in this case.

      As a reimbursement indemnity policy without a duty to defend, Louisiana law


1
      A&T’s Memorandum in Support of its Motion for Partial Summary Judgment, R. Doc. 46-1,
      pp.2-3 & 6.
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 2 of 25




recognizes the need for a final adjudication of actual coverage, and not mere potential

coverage.

      With respect to the eight corner rule, it is a concept that applies to insurance

policies that impose a duty to defend an insured based solely on matching the terms of

an insurance policy to the allegations of the petition lodged against the insured. This

case, though, involves a reimbursement or indemnity policy that imposes no duty on the

insurer to defend its insured. Consequently, the eight corners rule does not apply, and

A&T’s request for interim reimbursements is inappropriate and must fail.

      A&T also suggests that the only basis for denying coverage to A&T is the failure

of A&T to abide the requirements of the Automatic Attachment Clause of the Policy.

A&T, while acknowledging the considerably broader scope of RLI’s affirmative defenses,

misconstrues the law by arguing that RLI must show prejudice due to A&T’s failures to

meet its sundry warranties and obligations. That, too, must fail in the context of this

marine insurance policy and A&T’s warranties and other obligations to RLI.

II    FACTUAL BACKGROUND

      A&T chartered M/V UNCLE BLUE from defendant Alexis Marine on January 13,

2020. On March 7, 2020, A&T claims that Alexis Marine agreed to substitute M/V

UNCLE JOHN for M/V UNCLE BLUE, which had become disabled. On March 10, 2020,

M/V UNCLE JOHN and its tow is alleged to have allided with an embankment owned by

Mildred Dampeer. Robert M. Champagne and Elizabeth G. Champagne, plaintiffs, are

believed to have acquired about 3.5 acres of land, including the allided bank of the Gulf

Intracoastal Waterway, and, as they allege in their complaint, are the current owners of

                                           2
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 3 of 25




all claims asserted by them in this action. R. Doc. 1, ¶ 7. Just shy of a year after the

allision, plaintiffs filed suit against M/V UNCLE JOHN, A&T, and Alexis Marine.

      At the time of the allision A&T had in effect a certain insurance policy issued by

RLI providing specific Hull and Protection and Indemnity coverages within the terms and

condition of the Policy. The Policy’s vessel schedule listed M/V UNCLE BLUE, but not

M/V UNCLE JOHN. [R. Doc. 46-4, page 36].

      Most facts are not in dispute as they are admitted in A&T’s answer [R. Doc. 51]

to RLI’s counterclaim [R. Doc. 45]. They are as follows:

1.    RLI issued to A & T Maritime Logistics, LLC, RLI Policy No. HUL0200253,

      effective January 14, 2020, to January 14, 2020 [“RLI Policy”].

2.    The RLI Policy was cancelled at the request of A&T, as evidenced by Change

      Endorsement, bearing endorsement number 2 to the RLI Policy.

3.    Endorsement number 2 of the RLI Policy was effective April 23, 2020.

4.    The RLI Policy contains a “CLAIMS (GENERAL PROVISIONS)” section that

      provides as follows:

      In the event of any accident or occurrence which could give rise to a claim under
      this Policy, prompt notice thereof shall be given to the Underwriters...

[“General Notice Provision”].

5.    The RLI Policy contains a “Prompt Notice Of Claim” section that provides as

      follows:

      Warranted that in the event of any occurrence which may result in loss, damage
      and/or expense for which this Assurer is or may become liable, the Assured will use
      due diligence to give prompt notice thereof and forward to the Assurer as soon as
      practicable after receipt thereof, all communications, processes, pleadings and

                                           3
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 4 of 25




      other legal papers or documents related to such occurrences.

[“Prompt Notice Warranty”].

6.    The RLI Policy contains an AUTOMATIC ATTACHMENT CLAUSE that

      provides as follows:

      This Policy is extended to cover automatically any additional Vessels acquired by
      the Assured by purchase or bareboat charter. It is also extended to cover the
      interest of the Owners of any such Vessel if required by agreement between
      Assured and Owner.
                                          ***
      The Assured agrees to report as soon as practicable such additional Vessel(s) and/or
      interests. This insurance shall not be prejudiced by any unintentional delay or
      omission in making such reports, or any unintentional error in the value or
      description of vessel(s) to be reported, if prompt notice be given to the Company
      as soon as said delay or omission or error becomes known to the Assured and the
      premium shall be adjusted, as required.

[“Automatic Attachment Clause”].

7.    The RLI Policy contains a NOTICE OF LOSS section that reads as follows:

      Warranted that in the event of any occurrence which may result in loss, damage
      and/or expense for which this Company is or may become liable, the Assured will
      use due diligence to give prompt notice thereof and forward to this Company
      and/or the Agent or Broker of Record that arrange this insurance, as soon as
      practicable after receipt thereof, all communications processes, pleading and other
      legal papers or documents related to such occurrences.

      Within sixty (60) days after the loss, unless such time is extended in writing by
      this company, the insured shall render to this Company a proof of loss, signed and
      sworn by the Insured, stating knowledge and belief of the Insured as to the
      following: the time and origin of the loss, the interest of the Insured and of all
      other in the property, the actual cash value of each item and origin of the loss
      thereto, all encumbrances thereon, all other contracts of insurance, whether valid
      or not, covering any said property, any changes in the title, use, occupation,
      location possession or exposures of said property since the issuing of this Policy,
      and if required and obtainable, verified plans and specifications of any vessel,
      equipment, fittings or machinery lost or damaged. The Insured as often as may be
      reasonably required, shall exhibit to any person designated by this Company, all
      that remains of any property herein described, and submit to examinations under

                                           4
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 5 of 25




      oath by any person named by this Company, and subscribe the same; and, as often
      as may be reasonably required, shall produce for any person designated by this
      Company vouchers, or certified copies thereof if originals be lost, at such
      reasonable time and place as may be designated by this Company or its
      representative, and shall permit extracts and copies thereof to be made.

      Whenever required by this Company, the Assured shall aid in securing
      information, evidence, and in obtaining of witnesses, and shall cooperate with this
      Company (except in a pecuniary way) in the defense of any claim or suit or in the
      appeal from any judgment, in respect of any occurrence as herein before provided.

[“Notice of Loss Warranty”].

8.    The RLI Policy contains a Contractual Liability Extension, that provides as follows:

      Subject otherwise to all the terms, conditions and limitations of the Policy, this
      Policy is extended to insure contractual liability of the Insured arising out of Hold
      Harmless and/or Indemnity Agreements contained in such contracts as have been
      or may be entered into by the Insured for furnishing of Insured Vessels’ services
      and naming of such parties, their affiliates, and/or subsidiaries and/or interrelated
      companies as additional Assureds, their affiliates and/or subsidiaries and/or
      interrelated companies. However, it is specifically understood and agreed that the
      naming of more than one Assured hereunder shall not increase the liability of this
      Company or otherwise alter any terms and/or conditions of this Policy.

                                          ***
      It is further warranted that a copy of the Certificate of Insurance be submitted to
      the Company within thirty (30) days of the entering into the contract.

[“Thirty-day Certificate Warranty”].

9.    M/V UNCLE BLUE was not involved in the allision.

      Other facts are also undisputed, as they are affirmatively pleaded by A&T in its

cross-claim against RLI [R. Doc. 36]. They include the following:

10.   M/V UNCLE BLUE was the only scheduled vessel on the Policy. Cross-claim ¶ 5.

      Additional facts are undisputed:

11.   A&T provided no notice of its charter of M/V UNCLE JOHN to RLI prior to March



                                            5
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 6 of 25




      9, 2021, the date on which A&T, through its insurance agent, forwarded to RLI

      a copy of plaintiffs’ complaint in this action. R. Doc. 55-6; Declaration of

      Matthew Campen, ¶ 5.

12.   A&T provided no notice of the Allision to RLI prior to March 9, 2021, the date

      on which A&T forwarded to RLI a copy of plaintiffs’ complaint in this action.

      Declaration of Matthew Campen, ¶ 8.

13.   A&T did not provide within sixty days of the allision, nor has it ever provided, a

      proof of loss, signed and sworn by A&T stating knowledge and belief of A&T as

      to the following: the time and origin of the loss, the interest of the Insured and of

      all other in the property, the actual cash value of each item and origin of the loss

      thereto, all encumbrances thereon, all other contracts of insurance, whether valid

      or not, covering any said property, any changes in the title, use, occupation,

      location possession or exposures of said property since the issuing of the Policy,

      and if required and obtainable, verified plans and specifications of any vessel,

      equipment, fittings or machinery lost or damaged. Declaration of Matthew

      Campen, ¶ 11.

14.   A&T never informed RLI that A&T chartered M/V UNCLE JOHN. Declaration of

      Matthew Campen, ¶ 12.

III   ARGUMENT

      A      SUMMARY JUDGMENT STANDARD

      There are two requirements that must be met before a summary judgment can be

granted. First, there must be no disputed material facts, and, second, the moving party

                                            6
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 7 of 25




must be entitled to judgment as a matter of law. Fed. R. Civ. Proc. R. 56; Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c))(“Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden

of proof at trial.”).

       With respect to disputes involving the interpretation of insurance contracts, they

are “often resolved at the summary judgment stage because the interpretation of an

insurance policy presents a question of law.” Satterfield and Pontikes Construction, Inc. v.

United States Fire Insurance Co., 898 F.3d 574, 578 (5th Cir. 2018), citing Cooper Industries,

Ltd. v. National Union Fire Insurance Company of Pittsburgh, Pennsylvania, 876 F.3d 119, 128

(5th Cir. 2018).

       A party moving for summary judgment bears the initial burden of demonstrating

the basis for summary judgment and identifying those portions of the record, discovery,

and any affidavits supporting the conclusion that there is no genuine issue of material

fact, and show that, based on those undisputed facts, it is entitled to judgment as a matter

of law. Id. at 323. If the moving party meets those burdens, the burden then shifts to the

non-moving party.

       The substantive law identifies which facts are material. Material facts are not

genuinely disputed when a rational trier of fact could not find for the nonmoving party

upon a review of the record taken as a whole. See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); EEOC v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir.

                                              7
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 8 of 25




2014). Unsubstantiated assertions, conclusory allegations, and merely colorable factual

bases are insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S.

at 249-50; Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994); Hopper v. Frank,

16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must

assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan

v. Cotton, 572 U.S. 650, 656-57 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502

(5th Cir. 2001). A court only draws reasonable inferences in favor of the non-moving

“when there is an actual controversy, that is, when both parties have submitted evidence

of contradictory facts.” Little, 37 F.3d at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497

U.S. 871, 888 (1990)).

       B      MARINE PROTECTION & INDEMNITY POLICIES

       The Policy is a marine protection and indemnity policy, more commonly referred

to as a P&I policy. As such, and as recognized by A&T, there is no duty to defend A&T

in the P&I policy. Memorandum in Support, pp.5-6 [R. Doc. 46-1]. Instead, the assured

must defend itself, and, subject to all of the other terms and conditions of the policy, a

P&I policy may (if included within the scope of coverage) provide for reimbursement of

costs related to that defense. Importantly, “[l]egal expenses defending a claim that it is

not covered by the P&I policy would not be covered.” Robert T. Lemon, II, Allocation of

Marine Risks: An Overview of the Marine Insurance Package, 81 Tul. L. Rev. 1467, 1486

                                            8
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 9 of 25




(2007).

       Louisiana recognizes this distinction between reimbursement policies (such as the

Policy here) and duty-to-defend policies, and acknowledges that there is no duty to

defend an insured upon the filing of a petition against it under a reimbursement policy.

See Chicago Property Interests, LLC v. Broussard, 08-526, pp.8-9 (La. App. 5th Cir. 1/13/09),

8 So. 3d 42, 47-48, citing Quinlan v. Liberty Bank and Trust Co., 575 So. 2d 336, 348 (La.

1990). As the Louisiana Supreme Court held,

       an indemnity agreement does not render the indemnitor liable until the
       indemnitee actually makes payment or sustains loss.                BLACK’S LAW
       DICTIONARY 692-93 (5th ed. 1979); Appleman, Insurance Law and Practice
       (Buckley ed.) §§ 4261, 6668. Therefore, a cause of action for indemnification for
       cost of defense does not arise until the lawsuit is concluded and defense costs are
       paid. The allegations of the complaint against the indemnitee are irrelevant to the
       indemnitor’s obligation to pay. Rather, it is the terms of the indemnity agreement
       which govern the obligations of the parties....

Meloy v. Conoco, Inc., 504 So. 2d 833, 839 (La. 1987).

       Under these guiding tenets, any obligation of any sort that RLI may ever have to

A&T is determined by the terms of the reimbursement P&I policy, and is dependent on

a final determination of whether there is or is not coverage under that policy. Unlike a

general liability policy, the so-called “eight corner rule” of matching the allegations of the

petition to the terms of the policy has no place in determining the ultimate liability of the

insurer. If, and only if, there is a final determination that there is coverage for A&T’s

liability (as opposed to theoretical or potential coverage for the allegations lodged against

A&T), then the amount of the covered loss may be reimbursed to A&T. Since there is

admittedly no duty to defend A&T, A&T has no current claim for reimbursement.



                                              9
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 10 of 25




       C      INTERPRETATION AND ENFORCEMENT OF INSURANCE POLICIES2

       Absent controlling general maritime law, the interpretation of a contract of marine

insurance in admiralty cases will abide state law. See Wilburn Boat Co. v. Fireman’s Fund

Ins. Co., 348 U.S. 310, 1955 AMC 467 (1955). There is no controlling general maritime

law for this situation.

       Under Louisiana law, an insurance contract is the law between the parties and

should be interpreted as any other contract. The Louisiana Supreme Court has made this

clear on numerous occasions, and, in Sims v. Mulhearn Funeral Home, Inc., 2007-0054 (La.

5/22/07), 956 So. 2d 583, summarized its deeply-rooted holdings as follows:

       First and foremost is the rule that an insurance policy is a contract between the
       parties and should be construed using the general rules of interpretation of
       contracts set forth in the Civil Code. LeBlanc v. Aysenne, 05–0297, p.3
       (La. 1/19/06), 921 So. 2d 85, 89; Edwards v. Daugherty, 03–2103, p.11
       (La. 10/1/04), 883 So. 2d 932, 940; Cadwallader v. Allstate Insurance Co., 02–1637,
       p.3 (La. 6/27/03), 848 So. 2d 577, 580; Louisiana Insurance Guaranty Association v.
       Interstate Fire & Casualty Co., 93–0911, p.5 (La. 1/14/94), 630 So. 2d 759, 763.

Id., 956 So. 2d at 588-89.         See also Green ex rel. Peterson v. Johnson, 2014-0292

(La. 10/15/14), 149 So. 3d 766, 770-71 (“According to those rules, the responsibility of

the judiciary in interpreting insurance contracts is to determine the parties’ common

intent; this analysis is begun by reviewing the words of the insurance contract. When the

words of an insurance contract are clear and explicit and lead to no absurd consequences,

no further interpretation may be made in search of the parties’ intent, and courts must

enforce the contract as written”).




2
       Addressing Section 2 of Memo. in Support, pp.3-5.

                                               10
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 11 of 25




      This means that the terms of an insurance policy should not be contorted in an

effort to change their ordinary meanings:

      Words and phrases used in an insurance policy are to be construed using their
      plain, ordinary and generally prevailing meaning, unless the words have acquired
      a technical meaning.... An insurance contract, however, should not be interpreted
      in an unreasonable or strained manner under the guise of contractual
      interpretation to enlarge or to restrict its provisions beyond what is reasonably
      contemplated by unambiguous terms or achieve an absurd conclusion.... The rules
      of construction do not authorize a perversion of the words or the exercise of
      inventive powers to create an ambiguity where none exists or the making of a new
      contract when the terms express with sufficient clearness the parties’ intent.

Cadwallader v. Allstate Insurance Co., 848 So. 2d 577, 580 (La. 6/27/03) (citations

omitted); see also La. Civ. Code art. 2047 (“The words of a contract must be given their

generally prevailing meaning”).3

      When the applicable wording of a policy is free from ambiguities, no extrinsic

evidence may be admitted against it:

      “when a contract can be construed”, such as in this case, “from the four corners of
      the instrument without looking to extrinsic evidence, the questioning of
      contractual interpretation is answered as a matter of law and summary judgment
      is appropriate.” Peterson v. Schimek, 98-1712 (La. 3/2/99), 729 So. 2d 1024, 1029.

In re McDermott Inc., 2003-1960 p.5 (La. App. 4th Cir. 5/19/04), 875 So. 2d 863, 866.

      There is no apparent conflict between Louisiana law and federal maritime law in

interpreting the maritime P&I policy at issue here.          The court therefore may apply

Louisiana substantive law to guide its interpretation of the Policy.

      In South Louisiana Ethanol, LLC v. Messer, 932 F. Supp. 735 (E.D. La. 3/18/13),

Judge Lemelle wrote:



3
      A&T agrees generally with this standard of law. See A&T’s Memo in Support, R. Doc. 46, p.4.

                                              11
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 12 of 25




       “Construction of a marine insurance policy ‘usually involves a question of law
       which can be resolved properly in the framework of a motion for summary
       judgment.’ “ Dredging [Supply Co., Inc. v. American First Insurance Co., Civ. A. No.
       06-1744, 2008 WL 3851587, *3 (E.D. La. Aug. 13, 2008)], citing Bonin v.
       Westport Ins. Corp., 930 So.2d 906, 910 (La. 2006). An insurance policy should
       be construed using the general rules of contract interpretation, as provided by the
       Louisiana Civil Code. Dredging, 2008 WL 3851587 at *3, citing Cadwallader v.
       Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003). The Court’s role “is to ascertain
       the common intent of the parties to the [insurance] contract.” Id., (emphasis
       added). An insurance contract should be enforced as written, and the Court
       should not use rules of contractual interpretation to alter unambiguous terms and
       policy provisions. Id.

Id. at 738.

       Importantly, when determining whether a policy affords coverage for an incident,

the insured bears the burden of proving the incident falls within the policy’s terms. Doerr

v. Mobil Oil Corp., 2000–0947, p.5 (La. 12/19/00), 774 So. 2d 119, 124, modified on other

grounds on reh’g, 2000–0947 (La. 3/16/01), 782 So. 2d 573.

       D      A&T HAS NOT PROVEN A RIGHT TO INTERIM REIMBURSEMENT

       In order for A&T to prevail on its interim claim for reimbursement of defense

costs, A&T must prove that it has met all of the requirements for coverage under the

Policy and that it is legally entitled to coverage. It has not done so. The Policy has more

to it than the Automatic Attachment Clause on which A&T relies.4              Indeed, the

Automatic Attachment Clause itself requires more than mere acquisition of a new vessel

in order to have that vessel insured under the Policy, contrary to A&T’s suggestion.

       The Policy has several important requirements that A&T must affirmatively prove

were met before coverage can attach. They include the following:



4
       Memo. in Support, pp.2-3.

                                            12
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 13 of 25




      1.     The Prompt Notice Warranty requires A&T, as a warranty (that is, a

condition precedent to coverage), to give prompt notice of any occurrence that may result

in loss, damage and/or expense to RLI, and forward all related documents as soon as

practicable upon receipt by A&T. A&T did not give any notice of the allision to RLI

within the year before this action was filed against A&T and Alexis Marine.

      2.     The Automatic Attachment Clause requires A&T to report as soon as

practicable the additional vessel, M/V UNCLE JOHN. A&T did not report M/V UNCLE

JOHN to RLI before A&T cancelled the Policy, nor at any time within the year before this

action was filed against A&T and Alexis Marine.

      3.     The Notice of Loss Warranty requires A&T, as a warranty (that is, as a

condition precedent to coverage), to give prompt notice to RLI of any occurrence that

may result in loss, damage and/or expense to RLI. It also mandates that A&T, within 60

days after a loss, render to RLI a proof of loss signed and sworn by A&T. A&T did not

give any notice of the allision to RLI within the year before this action was filed against

A&T and Alexis Marine, nor did A&T ever render a sworn proof loss.

      4.     The Thirty-day Certificate Warranty requires A&T, as a warranty (that is,

as a condition precedent to coverage), to notify RLI of any new charter or other contract

involving A&T’s agreement to indemnify or hold harmless any party (such as its

purported charter of the M/V UNCLE JOHN from Alexis Marine) within 30 days of

entering into such contract. A&T did not give any notice of its purported charter of M/V

UNCLE JOHN at any time within the year before this action was filed against A&T and

Alexis Marine.

                                            13
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 14 of 25




       The failure by A&T to meet even one of the above requirements voids coverage for

the claims asserted in this action. A&T seeks to have the vessel M/V UNCLE JOHN insured

under the Policy. However, since A&T never informed RLI about M/V UNCLE JOHN (as

required by the Policy), there is no coverage for that vessel. If the court opts to pretermit

that issue and assume for the sake of argument that M/V UNCLE JOHN was insured, there

still is no coverage for the allision because of A&T’s inexcusable failure or refusal to notify

RLI of the allision. Under either analysis, the claims asserted against A&T are not

covered by the Policy.

              1      M/V UNCLE JOHN is Not Covered Under the Policy

       A&T obtained insurance for M/V UNCLE BLUE and only M/V UNCLE BLUE.

However, M/V UNCLE BLUE was not involved in this allision. M/V UNCLE BLUE is the

only vessel scheduled under the Policy and it is only for the liabilities of M/V UNCLE BLUE

that coverage would attach.

       A&T argues that by operation of the Policy’s Automatic Attachment Clause, the

vessel M/V UNCLE JOHN was insured for the allision.5 A&T’s argument is without merit.

       RLI’s Policy provided coverage for the loss of, or damage to M/V UNCLE BLUE

based upon the named perils contained within the Policy. Although A&T admitted that

M/V UNCLE JOHN was the vessel involved in the March 10, 2020, incident, A&T failed

to add the vessel to the Policy’s vessel schedule or through a policy endorsement or

through any sort of notice whatsoever to RLI. A&T made no request to bind coverage




5
       Memo. in Support, p.3.

                                              14
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 15 of 25




for M/V UNCLE JOHN, allow for a survey of the vessel, or pay any additional insurance

premiums for the new vessel.6

      When A&T cancelled the Policy on April 23, 2020,7 the Policy’s Automatic

Attachment Clause was not triggered because A&T had not yet reported the acquisition

of M/V UNCLE JOHN. After the cancellation, A&T had no policy to which it could add

any new vessels.

      A&T posits that its admitted failure to notify RLI about M/V UNCLE JOHN should

not bar the vessel from being covered unless RLI can show actual prejudice, and suggests

that RLI cannot show such actual prejudice.8 However, the breach of A&T’s obligation

under the Automatic Attachment Clause need not cause actual prejudice to preclude

coverage, and, in any event, RLI can show actual prejudice.                 RLI was denied the

opportunity to survey the new vessel and determine whether the premium needed to be

adjusted, as expressly provided by the Automatic Attachment Clause.9 A&T’s statements

of equivalence between M/V UNCLE BLUE and M/V UNCLE JOHN is just that, a statement

by A&T, and not a survey and evaluation by RLI.

      “When the words of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of the parties’ intent.”




6
      Declaration of M. Campen,   ¶¶ 5, 6 & 14.
7
      The original policy period for the Policy was from 01/14/2020 to 01/14/2021. A&T cancelled the
      Policy after the allision, but without ever informing RLI about M/V Uncle John or the allision.

8
      Memo. in Support, p.3.

9
      Declaration of M. Campen,   ¶ 14.

                                                  15
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 16 of 25




Cadwallader, 848 So.2d at 580. The words of RLI’s Policy are crystal clear, explicit,

unambiguous, and do not lead to absurd consequences. A&T was required by the

Automatic Attachment Clause to notify RLI as soon as practicable of its acquisition of

M/V UNCLE JOHN. It did not notify RLI of its acquisition of M/V UNCLE JOHN for a full

year, even though it could have done so with a simple phone call to its insurance agent

within a day or so of its acquisition; there was nothing to bar A&T from providing such

notice and paying any additional premium that would have been charged. There are no

absurd consequences that result from requiring A&T to inform its insurer that it acquired

a new vessel so that the insurer.

          The Policy also is clear that A&T was required to provide notice of its purported

new charter agreement within the 30 days, as A&T warranted under the Thirty-day

Certificate Warranty. There are no absurd consequences that result from requiring A&T

to inform its insurer that is has assumed a new contractual obligation relative to a new

vessel.

          These clauses can and should be enforced as they appear in the Policy, and A&T’s

failure or refusal to abide by these agreements rests with A&T alone, and it is A&T (and

by extension, Alexis Marine) that must bear the consequences of its failure to be its lawful

contractual obligations, namely that M/V UNCLE JOHN is not a vessel insured under the

Policy.

          In the event the court finds the undisputed fact that A&T did not notify RLI of

the new vessel, and the equally undisputed express contractual obligation of A&T to

provide such notice insufficient to deny A&T’s motion as a matter of law, then RLI

                                             16
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 17 of 25




respectfully submits that issues of fact remain to be determined, thereby also precluding

the grant of A&T’s motion for summary judgment.

              2      There is no obligation for interim payments

       Contrary to A&T’s position, the issue is not whether the Policy would reimburse

defense costs, but whether it would reimburse defense costs if the claim is ultimately

proven to be covered by the Policy. This is entirely different than duty-to-defend policies

As discussed above, under Louisiana law, a reimbursement policy (such as the Policy here)

does not include a duty to defend, and the “cause of action for indemnification for cost

of defense does not arise until the lawsuit is concluded.” Meloy v. Conoco, Inc., 504 So. 2d

at 839.

       Louisiana’s rule of law is thus different than the alien law cited by A&T from

Texas, Iowa or New York.10

              3      Absent a Final Determination of Coverage, There is No Obligation
                     to Reimburse Defense Expenses

       A&T has avoided addressing the fact that coverage must be found after

adjudication of the plaintiffs’ claims, and, instead, continues down the path of theoretical

coverage with an assumption that all it needs to show is that the vessel is insured. If there

is no coverage for any reason—failing to notify RLI about M/V UNCLE JOHN, failing to

give notice of the claim, failing to give notice of its new contract with Alexis

Marine—there is no entitlement to defense cost reimbursement. A&T’s mistaken

argument appears to be based on T.H.E. Insurance Co. v. Larsen Intermodal Services, 242


10
       Memo. in Support, p.6.

                                             17
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 18 of 25




F.3d 667 (5th Cir. 2001), and DL Marine Trans., Inc. v. Suard Barge Serv’s Inc., CA No. 01-

3006 (E.D. La. Oct. 14, 2003) (Englehard, J.). Suggesting those cases support its

position, A&T maintains that by operation of the Policy’s Automatic Acquisition Clause,

it had coverage for the claims asserted by the Plaintiffs because coverage was not

unambiguously excluded. A&T’s reliance on these cases is misplaced as this case involves

a question of whether coverage is in effect in the first place, rather than whether a claim

is excluded from coverage.

         For example, in T.H.E, the court found that there was a duty to defend the insured

under the policy, and the insurance company in fact defended its insured. The case

presented for adjudication was whether the insurer could recover the costs of its defense

from the insured. With the Fifth Circuit finding that there was a policy-based duty to

defend the insured, court held that the insurer could not recoup its defense expenses.

A&T uses the case for the proposition that the failure to timely add a new vehicle to the

trucking policy did not thereby preclude insurance coverage. However, in T.H.E., the

insurer admitted “in its brief that once coverage is timely requested, coverage attaches

immediately, but an invoice reflecting the new premium is issued some time within the

following thirty days.” T.H.E. Insurance Co., 242 F.3d at 678. RLI does not here admit

that coverage automatically attaches, obviating any similarity with T.H.E.

         Significantly, too, the Fifth Circuit in T.H.E. held that a reservation of rights

precluded a finding that the insurer waived its rights to seek reimbursement of settlement

funds.

         The DL Marine decision shows that the district court was frustrated by the absence

                                             18
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 19 of 25




of factual or legal authority being presented by the insurer, XL, and therefore was unable

to make any definitive rulings. Accordingly, it denied XL’s motion for summary judgment

on every issue other than that the value of each barge was limited to $100 plus labor and

costs to remove the barges.

       Addressing the XL’s argument that its insured was not entitled to coverage because

it waited three months to notify the insurer of the accident, the court agreed that Suard

did not provide XL with prompt notice of the accident, but determined that XL failed to

provide sufficient controlling or analogous jurisprudence demonstrating its entitlement

to judgment as a matter of law “at this time” on the issue of breach of the notice

warranty, and invited XL to revisit this issue. Id. at 7, 11, 13.

       The court then analyzed Suard’s argument that the automatic acquisition clause

of the XL policy provided coverage for the barges because the accident occurred within

the policy’s fifteen day window to report the acquisition to XL and to pay an additional

premium. Id. at 15- 17. Suard argued that the newly acquired compressor barges and the

vessel’s schedule already included three similar compressor barges. Id. The court said it

could not make a final determination since material facts remained in dispute.

       With the T.H.E. case involving a duty-to-defend policy, and the DL Marine case

involving different policy wordings and many disputed material facts that prevented the

court from making final decisions, these cases can have no relevance to the case before

this Court.

              4      A&T’s Breaches of Warranty As Conditions Precedent

       For nearly two centuries, Louisiana has recognized that breach of warranties in

                                            19
     Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 20 of 25




marine insurance contracts voids coverage:

       [A]s soon as a breach of the warranty is established, it is immaterial to inquire,
       whether the lost was occasioned by it or not; for the insured having failed to
       comply with the condition on which the insurer agreed to bind himself, the latter
       is discharged from all responsibility. Condy’s Marshall, 348, 349, 436, 452. Park
       on Insurance, 422; Phillips on Insurance, 127; Emerigon, No. 1, cap. 6, sec. 4, 164
       & 168; Pothier on Ass. No. 199; Bonlay Paty Cours de Droit Commercial, vol 3,
       sec. 14, 507 a 510; Code de Com. Franc. art. 348.

Goicoechea v. Louisiana State Insurance Co., 6 Mart. (n.s.) 51, 17 Am. Dec. 175 (La. 1827).

       Warranties of notice clauses ensure that an insurer has the chance to adequately

investigate a claim, to decide whether the claim should be settled, and if necessary, to

prepare a defense. State of Mississippi v. Richardson, 817 F.2d 1203, 1207 (5th Cir. 1987).

Notice clauses also allow an insurer to prevent the insured from committing fraud and ill

practices, and being put at a disadvantage in obtaining evidence. Resolution Trust Corp.

v. Gaudet, 907 F. Supp. 212, 216-17 (E.D. La. 1995).

       Louisiana law has long recognized notice clauses and that insurance coverage can

be abrogated by an insured’s failure to give timely notice of loss to its insurers. In such

cases, the thorniest issue has been whether the insurer must show prejudice caused by the

late notice. In Auster Oil & Gas, Inc. v. Stream, 891 F.2d 570 (5th Cir. 1990), the Fifth

Circuit reviewed the Louisiana rule in this regard. In cases where the insured seeks

recovery for its own losses, a policy provision requiring “prompt notice of claims” as a

condition precedent can be enforced regardless of whether the insurer can demonstrate

prejudice. Id. at 576.

      “Prompt notice” is notice given within an objectively reasonable time in view of the

facts and circumstances. See 13 Lee R. Russ & Thomas F. Segalla, Couch on Insurance

                                           20
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 21 of 25




§190:31 (3d ed.1999). The facts and circumstances to be considered include: (1) the

extent of the insured’s sophistication regarding commerce and insurance; (2) the insured’s

awareness that an occurrence has taken place; and (3) the insured’s diligence in

ascertaining whether coverage is available once becoming aware of the occurrence. Id. at

§190:39.

       A&T cannot credibly state that it was not immediately aware of the allision and

damage to property by M/V UNCLE JOHN. With that knowledge, and its nearly immediate

negotiations with the property owner, A&T cannot claim that it used even a modicum of

diligence to place RLI on notice of the loss by allowing nearly a year to pass before giving

any notice to RLI.

       Giving notice as soon as practicable means as soon as it can be done. See Food Market

Merchandising, Inc. V. Scottsdale Indemnity Company, 196 F. Supp. 3d 1004 (D. Minn. July

22, 2016)(“‘As soon as practicable’ means as soon as performable or feasible under the

circumstances. Cargill, Inc. v. Evanston Ins. Co., 642 N.W.2d 80, 86 (Minn.Ct.App.2002);

Black's Law Dictionary (6th ed. 1990)(defining ‘practicable’ to mean performable, feasible,

or possible)”); Sayed v. Macari, 744 N.Y.S.2d 509 (N.Y. App. Div. 2002)(nearly three-

month delay in providing notice was unreasonable); Granite State minerals, Inc. v. Am. Ins.

Co., 435 F.Supp 159, 165 (D. Mass. 1977)(delay in notice approaching three months

defeated recovery as a matter of law); Depot Cafe v. Century Indem. Co., 72 N.E.2d 533

(Mass. 1947)(delay of 46 days was not in compliance with policy requirements that notice

be given “as soon as practicable”); Phillips v. Stone, 8 N.E.2d 890 (Mass. 1937)(notice

given 20 days after an accident was not “as soon as practicable”).

                                            21
       Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 22 of 25




       In this case, the delay of a year without notice to RLI is unreasonable as a matter

of law, and without any excuse.

              5      A&T’s Breaches Void Coverage

       A&T breached the Policy’s General Notice Provision by failing to provide RLI

“prompt notice of any accident or occurrence which would give rise to a claim,” thereby

voiding coverage for any claim arising out of the allision, and causing actual prejudice to

RLI.

       A&T breached the Prompt Notice Warranty by failing to use due diligence to give

prompt notice of the allision and/or by failing to forward to RLI as soon as practicable all

communications, processes, pleadings and other legal papers related to the occurrence,

thereby voiding coverage for any claim arising out of the Allision.

       A&T breached the Notice of Loss Warranty by failing to give RLI any notice of the

allision and by failing to render a proof of loss within 60 days of the occurrence, thereby

voiding coverage for any claim arising out of the Allision.

       A&T breached the Thirty-day Certificate Warranty, by failing to submit a

Certificate of Insurance within 30 days of entering into an agreement with Alexis Marine

to replace M/V UNCLE BLUE, thereby voiding coverage for any claim arising out of the

Allision.

              6      RLI Was Prejudiced By A&T’s Untimely Notice of Loss

       While RLI is not required to show actual prejudice to itself caused by A&T’s

breaches of its warranties and other obligations, RLI has in fact sustained actual prejudice.

       Foremost in this regard is A&T’s judicial admission that it reached a settlement

                                             22
      Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 23 of 25




agreement in the amount of $2,500 with the original injured land owner, but failed to fund

it. Had A&T met its warranty and other obligations and notified RLI of M/V UNCLE JOHN,

the allision, the claim, and its settlement discussions, RLI would have been informed of the

new vessel and the allision, and been able to adjust the loss and satisfy the $2,500

settlement in the ordinary course. By NOT notifying RLI of M/V UNCLE JOHN, the allision,

the claim, and its settlement discussions, A&T (and Alexis Marine) are now facing a

damages claim of around $400,000, the arrest of M/V UNCLE JOHN, and the possible sale

of that vessel. These facts are undisputed, and it is beyond any measure of reasonable

argument that allowing a claim to multiply by 160 times is not per se actual prejudice as a

matter of law.

      Nonetheless, A&T cites to Elevating Boats, Inc. v. Gulf Coast Marine, Inc., 766 F.2d

195 (5th Cir. 1985), to support its argument that RLI was not prejudiced by its untimely

notice. However, the case itself compels the contrary result.

      The purpose of the notice requirement is to give an insurer the chance to investigate

a claim and to protect the insurer from being put at a disadvantage in obtaining evidence.

State of Mississippi v. Richardson, 817 F. 2d 1203, 1207 (5th Cir. 1987); Resolution Trust

Corp. v. Gaudet, 907 F.Supp. 212, 216-17 (E.D. La. 1995). With prompt notice of the loss,

RLI’s claims adjusters could have surveyed the extent of the damage, photographed the

vessel and the damaged embankment, interviewed the crew and other persons involved, and

possibly settled with the original owners to avoid litigation and the seizure of the vessel;

however, RLI was denied these advantages by A&T’s late notice

      To quote from the Fifth Circuit’s discussion in Elevating Boats, “late notification

                                            23
       Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 24 of 25




denied the insurer the basic opportunity to adequately investigate the facts and

circumstances surrounding the accident. [INA, the insurer,] lacked the opportunity to

interview witnesses while their memories were fresh, examine the scene of the accident ....”

Elevating Boats, 766 F.2d at 200. The facts in Elevating Boats, Inc. are analogous to the facts

in this case, as is the Fifth Circuit’s holding that the insurer was prejudiced by the untimely

notice.

       A&T relies on Peavey Co. v. M/V ANPA, 917 F.2d 1168 (5th Cir. 1992), for the

proposition that notice of a lawsuit is adequate notice to an insurer irrespective of the

requirements of the policy unless is proves actual prejudice suffered by the insurer due to

late notice. A&T then goes on to suggest that if there is an open question of whether RLI

was prejudiced that RLI must provide a defense until the issue is resolved. This argument

avoids the question of whether there is any coverage under this indemnity reimbursement

policy for the subject vessel for the subject allision. Because, as already explained, there is

no duty to defend A&T and any entitlement to reimbursement must await adjudication of

any final liability and a determination of coverage, this argument must fail.

IV.    CONCLUSION

       There is no dispute of fact that A&T breached (a) the Policy’s General Notice

Provision, (b) the Prompt Notice Warranty, (c) the Notice of Loss Warranty, and (d) the

Thirty-day Certificate Warranty. There is no dispute that A&T never told RLI of its

acquisition of a new vessel. A&T’s breach of these condition precedent warranties and

obligations voids coverage under the Policy for damage to the embankment, and relieves

RLI from any duty to reimburse A&T for defense costs. Alternatively, should the court find

                                              24
       Case 2:21-cv-00476-JCZ-JVM Document 66 Filed 07/29/21 Page 25 of 25




there are material facts still in dispute, the court is precluded from granting A&T’s motion.

       For these reasons, the court should deny A&T Marine Logistics, LLC’s Motion for

Summary Judgment.

                                                  EZKOVICH & CO., LLC
                                                  Alan D. Ezkovich (# 1865), T.A.
                                                  Dorothy L. Tarver (# 29714)
                                                  650 Poydras Street, Suite 1220
                                                  New Orleans, Louisiana 70130
                                                  Telephone: (504) 593-9899
                                                  Facsimile:    (504) 593-9048
                                                  Email:     Alan.Ezkovich@EzkovichLaw.com
                                                              Dorothy.Tarver@EzkovichLaw.com



                                                  By:   /s/        Alan. D.E-signed
                                                                            Ezkovich
                                                                 Alan D. Ezkovich
                                                                   Attorneys for
                                                              RLI Insurance Company




                                             25
